DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/17/2022. Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 05/17/2022 is acknowledged.

Claim Interpretation
Claims 1-15 are directed towards an apparatus (i.e., disposable 3D printer cartridge). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: there is insufficient antecedent basis for the recitation “the lower face” in line 8 of the claim. The claim states that “the lower face” is in relation to the second upper housing part; though, no explicit shape/structure for the second upper housing has been defined in the claim. Therefore, the recitation “the lower face” renders the claim indefinite as it is not clear what “the lower face” is referring to in regards to the shape/structure of the second upper housing part (e.g., if the second upper housing part is spherical in shape it would not have a defined lower face).
Regarding claims 2-14: these claims are dependent, either directly or indirectly, on claim 1 and therefore exhibit the same indefiniteness. 
Regarding claim 2: there is insufficient antecedent basis for the recitation “the top” in line 2 of the claim. The claim states that “the top” is the top of a container; though, no explicit shape/structure for the container has been defined in the claim. Therefore, the recitation “the top” renders the claim indefinite as it is not clear what “the top” is referring to in regards to the shape/structure of the container (e.g., if the container is spherical in shape it would not have a defined top).
Regarding claim 5: there is insufficient antecedent basis for the recitation “the lower ends” in line 3 of the claim. The claim states that “the lower ends” is in relation to the receiving spaces; though, no explicit shape/structure for the receiving spaces has been defined in the claim. Therefore, the recitation “the lower ends” renders the claim indefinite as it is not clear what “the lower ends” is referring to in regards to the shape/structure of the receiving spaces (e.g., if the receiving spaces are spherical in shape they would not have defined lower ends).
Moreover, there is insufficient antecedent basis for the recitation “the liquid reservoir” in lines 1-2. It is not clear if “the liquid reservoir” is referring to the fluid reservoir introduced in claim 3 or if there is both a liquid reservoir and a fluid reservoir. 
Additionally, the recitation “a second polymerizable liquid” recited in lines 6-7 renders the claim indefinite as it is not clear if this is the same second polymerizable liquid introduced in lines 2-3 of the claim or a different and/or additional second polymerizable liquid is required by the claim. 
Regarding claim 8: there is insufficient antecedent basis for the recitation “the region of a transition from the first housing part to the second housing part” in lines 2-3 of the claim. Claim 8 depends from claim 1, which does not include a region of a transition from the first housing part to the second housing part; therefore, it is not clear what structure is being referred to in the claim. 
Regarding claim 11: there is insufficient antecedent basis for the recitation “the liquid reservoir” in lines 1-2 and line 3. It is not clear if “the liquid reservoir” is referring to the fluid reservoir introduced in claim 3 or if there is both a liquid reservoir and a fluid reservoir. Furthermore, there is insufficient antecedent basis for “the filling opening” recited in line 3.  
Regarding claim 15: the recitation “a liquid reservoir” recited in lines 7-8 renders the claim indefinite as it is not clear if this is the same liquid reservoir introduced in line 6 of the claim or a different and/or additional liquid reservoir is required by the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over STADLMANN (US 2018/0370136).
As to claim 1: STADLMANN discloses the claimed disposable 3D printer cartridge ([0019], [0028], [0034]) for inserting into an exposure device for producing an object which is constructed in additive layers ([0019], [0034]), wherein the cartridge contains at least one polymerizable liquid, or a polymerizable liquid can be filled into the cartridge ([0055], [0059], [0062], FIG. 2), the cartridge comprising: a first lower housing part (FIG. 2 – casing 14); a second upper housing part (FIG. 2 – closure part 11) which can be removed from the first housing part ([0019], [0027], FIG. 2); a support platform which forms the lower face of the second housing part (FIG. 2 – support 102), the object constructed in additive layers being arrangeable on an exterior of the support platform during a construction of the object ([0055], [0062]); and a construction element (FIG. 2 – additional bottom 15) which corresponds to a base of the first housing part (FIG. 2), wherein the layers of the object can be polymerized on an inner face of the construction element ([0055]). 
STADLMANN discloses the photosensitive substance exiting though openings on the bottom of the support; where in order to facilitate the exiting of the photosensitive liquid, the surfaces that come in contact with the photosensitive substance are coated with a material, such as FEP or PTFE (i.e., non-stick coating), that ensures that as little of the photosensitive substance as possible remains ([0070]); though, STADLMANN fails to explicitly disclose the claimed inner face of the construction element has a non-stick coating. 
However, based on the disclosure of STADLMANN in regards to the FEP or PTFE coating discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the FEP or PTFE coating on the inside of the support and lid taught by STADLMANN on the inner surface of the construction element in order to aid in the detachment of the produced three-dimensional object, as STADLMANN recognizes FEP or PTFE coatings to be advantageous as they lower the surface tension and enable easy cleaning ([0070]).    
As to claim 2:  STADLMANN remains as applied above. STADLMANN, modified thus far, further reads on the claimed wherein the first housing part is a container which is open at the top and in which the second housing part is received (FIG. 2, FIG. 2a). 
As to claim 3: STADLMANN remains as applied above. STADLMANN, modified thus far, further reads on the claimed fluid reservoir formed on the second housing part and which is filled with the at least one polymerizable liquid ([0062], [0063], FIG. 2, FIG. 2a). 
As to claim 4: STADLMANN remains as applied above. STADLMANN, modified thus far, further reads on the claimed wherein the second housing part defines an insertion space in which a fluid reservoir can be inserted ([0062], [0063], [0064], [0067], FIG. 2, FIG. 2a). 
As to claim 6: STADLMANN remains as applied above. STADLMANN, modified thus far, further reads on the claimed wherein the cartridge is comprised of one piece and has a predetermined breaking point at a transition from the first housing part to the second housing part ([0021], [0027], [0028], [0065]).
As to claim 7: STADLMANN remains as applied above. STADLMANN, modified thus far, further reads on the claimed wherein the cartridge comprises two pieces with the first and second housing parts are detachably connected to one another ([0019], [0027], [0059], [0065], [0077], FIG. 2, FIG. 2a). 
As to claim 8: STADLMANN remains as applied above. STADLMANN, modified thus far, further reads on the claimed wherein the first and second housing parts are connected with an expandable connecting element in the region of a transition from the first housing part to the second housing part ([0055], [0078], FIG. 14b).
As to claim 9: STADLMANN remains as applied above. STADLMANN, modified thus far, further reads on the claimed wherein an exterior of a base of the first housing part is covered with a first removable protective cover ([0061], FIG. 2 – cartridge reinforcement part 17, locking part 16). 
As to claim 10: STADLMANN remains as applied above. STADLMANN, modified thus far, further reads on the claimed wherein a top of the second housing part is covered with a second removable protective cover ([0069], FIGs. 7-8 – lid 201). 
As to claim 11: STADLMANN remains as applied above. STADLMANN, modified thus far, further reads on the claimed wherein the liquid reservoir has at least one plug which enables the at least one polymerizable liquid to be squeezed out and closes the filling opening of the liquid reservoir ([0069], [0071], FIGs. 7-8 – stopper 208). 
As to claim 12: STADLMANN remains as applied above. STADLMANN, modified thus far, further reads on the claimed wherein the first housing part has a first holding element with which it can be held on the exposure device and which first holding element enables the construction element to be clamped on the exposure device ([0060], FIG. 2 – locking part 16). 
As to claim 13: STADLMANN remains as applied above. STADLMANN, modified thus far, further reads on the claimed wherein the second housing part has a second holding element with which it can be held on the exposure device ([0056], [0058], FIG. 1 – receiving unit 75). 
As to claim 14: STADLMANN remains as applied above. STADLMANN, modified thus far, further reads on the claimed exposure device into which the first and second housing parts can be inserted, wherein the object constructed in additive layers can be produced between the first and second housing parts on the support platform ([0021], [0055], FIG. 1 – stereolithography apparatus 1, receiving space 4). 
As to claim 15: STADLMANN remains as applied above. STADLMANN, modified thus far, further reads on the claimed disposable 3D printer cartridge for inserting into an exposure device having a construction element for producing an object which is constructed in additive layers, wherein the cartridge contains at least one polymerizable liquid, or a polymerizable liquid can be filled into the cartridge, comprising: a liquid reservoir formed on the cartridge which is filled with at least one polymerizable liquid, or an insertion space defined on the cartridge, in which insertion space a liquid reservoir can be inserted; and a support platform formed on the cartridge which forms a lower face of the cartridge, the object constructed in additive layers being arranged on an exterior of the support platform (see the rejections above). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over STADLMANN (US 2018/0370136) in view of TOW (US 2013/0209600). STADLMANN teaches the subject matter of claim 3 above under 35 USC 103.
As to claim 5: STADLMANN remains as applied above. STADLMANN, modified thus far, fails to explicitly disclose the claimed wherein the liquid reservoir defines at least a first and a second receiving space into which a first and a second polymerizable liquid are filled, the lower ends of the receiving spaces opening into a mixing chamber and the support platform being interrupted by at least one inlet channel which is in fluid communication with the mixing chamber, said at least one inlet channel opening into the first lower housing part, whereby a liquid mixture of the first and a second polymerizable liquid can be transferred into the lower housing part.
However, TOW teaches a system and method for use on a 3D printer for novel automation and additive manufacturing techniques which offer increased output product quality and fabrication speed by introducing a novel cartridge system (abstract, [0008]). TOW further teaches a cartridge system used in a three dimensional fabricator in which multiple different materials can be easily combined in output products ([0008]); where the fabricator can include a mixing chamber to combine different materials or colors to create prescribed combinations ([0011], [0012]). 
Additionally, TOW teaches a cartridge bay having several cartridges loaded including several colors of a single material for distinct but combinable materials which take the form of viscous fluids (i.e., liquid reservoir defining at least a first and a second receiving space into which a first and a second polymerizable liquid are filled) where the cartridges from the cartridge bay feed material via feeder lines to a gating system which assures the correct material is released from the cartridge in order to properly execute subsequent mixing (i.e., lower ends of the receiving spaces opening into a mixing chamber and the support platform being interrupted by at least one inlet channel which is in fluid communication with the mixing chamber, said at least one inlet channel opening into the first lower housing part, whereby a liquid mixture of the first and a second polymerizable liquid can be transferred into the lower housing part) ([0058], FIG. 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the cartridge bay and mixing chamber taught by TOW into STADLMANN. TOW recognizes doing so to be beneficial as the cartridge bay and mixing chamber eliminates existing limits on material and color prints which enables a broader adaptation to a user’s desired material properties and physical appearances of objects/products produced via 3D printing. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: SCOTT et al. (US 2007/0257055) teaches a disposable liquid build material feed material for use in a stereolithography apparatus ([0001]); and BUSATO et al. (US 2021/0023787) teaches an improved cartridge for feeding a stereolithography machine where materials are mixed by the cartridge before proceeding to feed the stereolithography machine with the material ([0001]-[0002]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743